—In a proceeding pursuant to CPLR article 78 to review a determination of the Temporary Release Committee at Greenhaven Correctional Facility, denying the petitioner’s application for a furlough and work release, the appeal is from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), entered May 11, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Participation in a temporary release program is a privilege (see, Correction Law § 855 [9]), and the scope of judicial review is limited to whether the Temporary Release Committee violated any statutory requirement or whether its determination was affected by irrationality, bordering on impropriety (see, Matter of Young v Temporary Release Comm., 122 AD2d 606).
The petitioner has failed to establish that either condition exists in this case. Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.